Pratt, J. :
Aside from any technical question, whether the grand-children of Jeremiah Monarque are bound by the proceeding, in the case of Monarque v. Requa,- we think that the decision in that case was right , as to the construction of the will, and that their grand-children have no claim upon the property in question. (Colton v. Fox, 67 N. Y., 348.) That action, however, was in the Supreme Court, and if the court acquired jurisdiction of the parties and of the .subject-matter, the decision had the effect to cut off all right or claims of the grand-children to the premisés, and they were not .necessary parties to the partition suit in which the judgment was rendered under which the appellants purchased the property.
*335The general rules as to acquiring jurisdiction of the person apply as well to infant defendants as to adults.
In the suit first mentioned, all the parties appeared; the adults by attorney, the infants by a duly appointed guardian ad litem,, ■and answered upon the merits of the action.
That the court had jurisdiction of the subject-matter of the action for all purposes of this motion is also clear.
The judgment in the first suit was recovered in the Supreme Court, and could not be attacked collaterally when offered in evidence in the second suit. The intendment of law is, that a court of general jurisdiction has jurisdiction both of the subject-matter and person until the contrary appears.' The subject-matter of the suit was the construction and validity of a will; and even though a judgment may be erroneous, it is valid and binding until reversed on appeal.
That the Supreme Court had jurisdiction to adjudge concerning the questions involved cannot be doubted, but whether, upon the particular state of facts disclosed, a court of equity was called upon to exercise the power to adjudge, is a question we are not called upon to decide, as the parties submitted themselves without objection, and required the court to adjudicate upon the question presented. In the case of Clarke v. Sawyer (2 N. Y., 498), there was a bill filed by the heirs of a decedent to anull a will. In the Court of Appeals the point was raised, for the first time, that a Court of Chancery had not jurisdiction, upon the facts of the case, to declare the will void, but that the remedy was at law. The court says : “ It is true that a court of equity will not entertain jurisdiction to set aside a will of real estate for fraud, or on the ground of the testator’s incompetency, where there is a perfect remedy at law, and the objection to jurisdiction is taken in . due season ; but after litigating the question on the merits, without raising the objection in the two inferior courts, it is now too late to raise it here unless the Court of Chancery is wholly incompetent to grant the relief asked for, for the entire want of jurisdiction ” (for instance, if it was asked to pronounce sentence of death on a murderer). Where the parties have submitted themselves to jurisdiction of a court of equity without objection, as in this case, I have no doubt that court can adjudicate upon the question of the *336validity of a will of real or personal estate.” In Post v. Hover (33 N. Y., 602) the Court of Appeals affirms a judgment of the Supremo Court, adjudicating upon a will at the suit of heirs-at-law, although it intimates that the complaint should have been dismissed for want of equity, if the objection had been made in season. In the case of De Bussierre v. Holladay (4 Abb. [N. C.],) Van Vorst, J., says, at page 121: “ The term ‘jurisdiction,’ as used in relation to inquiries of this character, does not refer to the naked question of power, but rather to the fact that such power has or has not been usually exorcised.” If the complaint discloses a cause of action, the Court (Supreme), as now organized, has jurisdiction to try it and render a valid judgment thereon, whether the relief to be awarded bo equitable or legal, or both. We think the court had jurisdiction in the case of Monargue v. Requa, and that the decision was binding upon the infant defendants. This is in no way inconsistent Avith the decision in the case of Chipman et al. v. Montgomery (63 N. Y., 221). In that case the question was raised by timely objection as to the propriety of a .court of equity entertaining the action, and the Court of Appeals affirmed the judgment rendered below dismissing the complaint, with costs. The question whether, if the parties had submitted to the jurisdiction and tried the case upon the merits, the court, could render a valid judgment Avas not passed upon. In this opinion, the case of Bowers v. Smith (10 Paige, 193) is referred to with approval, and it is a leading case upon this question. At page 201 of that case the chancellor says : “ The defendants in their answers in this case have made no objection to the jurisdiction of the court, to declare the construction of the will, and if all those who are, or may be affected by the decision of the questions arising upon the various provisions therein contained were before the court, so as to make the decree valid, and effectual and binding upon their rights, it might be proper for me to proceed and settle the questions raised in the complainant’s bill.” It will be seen, therefore, that the decision in the case of Chipman v. Montgomery was not predicated upon a want of power in a court of equity, to entertain jurisdiction in such a case upon the consent of the parties, but upon a disinclination to exercise it in that case, it appearing that the plaintiff had a clear and adequate remedy at *337law. If those views are correct, it is not necessary to discuss the question whether, in the suit of Monarque v. Requa, the plaintiff had an adequate remedy at law. The appellants, also, claim that the decree in Monarque v. Requa, is fatally erroneous, because it does not contain a clause giving the infants a day, after they came of age, to show cause against it.
This was formerly the rule in chancery practice, but cases decided to be for the benefit of the infant do not come within the application of this rule, although in the main, the action be adverse to the infant.
The action was clearly for the benefit of all the parties to determine their respective rights under the will which was the subject of the action. In any view of the facts represented upon the motion, the appellants can sécure a good merchantable title to. the property in question under their bids, and must be held to perform their contract.
Order affirmed, with costs and disbursements.
present — Barnard P. J., and Pratt, J.;. Dykman, J., not sitting.
Order affirmed, with ten dollars costs and disbursements.